Title: To George Washington from George William Fairfax, 5 August 1758
From: Fairfax, George William
To: Washington, George



Dear Sir
Belvoir Augt 5th 1758

I have scarcely time to acquaint you, That I was Yesterday at Mount Vernon to Visit Mr Patterson, who consulted me about taking up the upper Floors, as you gave him no orders about them, whereupon I had them clean’d in order to View them the

better, and found most of them very uneaven and several defective planks, upon which I made Patterson calculate the difference of Expence between New laying them & intire new, which you’l see is too trifling to hesitate a moment provided you choose either. Undoubtedly they may do with a little plaining, but that cant bring them even, or make them of a piece with the rest of the House. If you prefer a new Floor, there must be new Doors also, So that we beg you’l consider this matter and lett us have your directions—This word reminds me of breaking one of yours, which we hope youl pardon, But it was upon seeing full imploy for the joiners, and that it would take too much of their time That I took the liberty to hire a hand to paint the House, which is suffering for want of it—I think the Chimneys above are to much contracted, and would be better were they inlarged. For if you remember they are taken in, but whether to prevent Smoaking or for a Stove you perhaps can best tell, and the only one that can direct us—I have the pleasure to acquaint you That you have some of the finest Tobacco & Corn I have seen this Year and a pritty full Crop of both, which I believe is more than any in this or the next County can say. But yett we want much rain to make it, and the Grass spring, for I have never seen so Melancholy a Prospect. It is reported pritty confidently that our Fleet has Landed a body of Troops under the Command of the Duke of Marlborough at St Malow or near it, and taken Seven Ships of War all the Privateers and many Transports, but I hope soon to see if confirmed and some further particulars.
Mrs Fairfax, Miss Cary, Hannah & the Miss Dents joins in their best wishes with Dear Sir Your most Obedt and very humble Servt

Wm Fairfax

